Kane, J.,
dissents in the following memorandum. Kane, J. (dissenting). The matter under review concerns an original junk yard license issued November 18,1982, which by its terms expired March 31,1983. Apparently, that license was improperly issued because of a failure to comply with certain requirements of the General Municipal Law. However, since the license had expired, Special Term was, in my view, correct in dismissing the petition as it related to that license. Hit seems that a new license was issued April 1, 1983, and Special Term concluded that there was an open question as to whether there had been compliance with statutory requirements to sustain the issuance of the new license and granted petitioners leave to renew their application. The record demonstrates a genuine dispute on the issue of compliance. Accordingly, rather than require petitioners to renew their, application, I would remit the matter to Special Term for trial of the issue of fact raised (CPLR 7804, subd [h]).